 1   JOHN L. BURRIS, ESQ., SBN 69888
     BEN NISENBAUM, ESQ., SBN 222173
 2   JAMES COOK, ESQ., SBN 300212
 3   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
 4   7677 Oakport Street, Suite 1120 Oakland, CA 94621
     Telephone: (510) 839-5200
 5   Facsimile: (510) 839-3882
 6   Email: John.Burris@johnburrislaw.com
     Email: Ben.Nisenbaum@johnburrislaw.com
 7   Email: James.Cook@johnburrislaw.com
 8
     Attorneys for Plaintiffs
 9
10
                                      UNITED STATES DISTRICT COURT
11
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
12
13
     SHAWNA BROWN, individually and as                      Case No. 2-13-CV-01007-KJM-KJN
14   successor-in-interest for Decedent LUTHER
     BROWN; S.S.J., a minor, by and through her             PETITION APPOINTING GUARDIAN AD
15                                                          LITEM AND APPROVING MINOR’S
     guardian ad litem, SHAWNA BROWN; D.P., a               COMPROMISE FOR MINOR PLAINTIFF
16   minor, by and through her guardian ad litem,           S.S.J. AND ORDER (AMENDED)
     RITA ALMENDAREZ; S.S.J., a minor, by and
17   through her guardian ad litem, RITA                    No hearing date set
     ALMENDAREZ; D.P., a minor, by and through              Hon. Kendall J. Newman
18   his guardian ad litem, RITA ALMENDAREZ;                United States Magistrate Judge
19   S.S.J., a minor, by and through her guardian ad
     litem, GAYLE JOHNSON; and QUEEN E.
20   BROWN, individually.
21                              Plaintiffs,
22          v.

23   CITY OF STOCKTON, a municipal corporation;
     WESLEY GRINDER, individually; RYAN
24
     TAIRIOL individually; LOREEN GAMBOA,
25   individually; ‘FNU’ SCOTT, individually; and
     DOES 1-50, inclusive, individually,
26
27            Defendants.
28


     Amended Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise   1
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1   Petitioner GAYLE JOHNSON respectfully represents:
 2            1.     Petitioner GAYLE JOHNSON is the natural mother of Minor Plaintiff S.S.J. Minor
 3   Plaintiff S.S.J. was born in 2010 and is presently nine years old.
 4            2.     Minor Plaintiff S.S.J. has a Fourteenth Amendment substantive due process cause of
 5   action for interference with familial relationship is a co-successor-in-interest on the Fourth
 6   Amendment claim. Due to the CITY’s bankruptcy, there are not state law claims. All Plaintiffs have
 7   the same Fourteenth Amendment claim, while Plaintiffs SHAWNA BROWN (Decedent’s wife) and
 8   all Minor Plaintiffs have claims under the Fourth Amendment as co-successors-in-interest to
 9   Decedent.
10            3.     Plaintiffs’ causes of action arise out an incident that occurred on April 6, 2012, in
11   which Decedent LUTHER BROWN died after being shot numerous times by Defendants GRINDER
12   and TAIRIOL.
13            4.     The Court previously granted a petition for the minor, but in the intervening time the
14   parties have identified a better-yielding structured settlement plan (attached). Plaintiffs and counsel
15   respectfully request the Court grant the instant amended petition in the best interests of the minor
16   plaintiff.
17            5.     Petitioner is willing to serve as the minor’s Guardian Ad Litem. Petitioner is fully
18   competent to understand and protect the rights of the minor, and has no interest adverse to that of the
19   minor.
20            6.     Petitioner requests that she be appointed Guardian Ad Litem for her daughter, as
21   denoted above, to prosecute the above-described causes of action on behalf of her daughter, as
22   denoted above, and for such other relief as the Court may deem just and proper.
23            7.     The parties in this case have reached settlement in this matter. The total settlement of
24   the case is in the amount of $550,000.00, including all costs and attorneys’ fees. The parties have
25   agreed on apportionment of the settlement. Of the total gross settlement amount, Minor Plaintiff
26   S.S.J.’s gross settlement shall be $71,500.00 (13% of the total settlement).
27                   a.      Attorney fees for Minor Plaintiff S.S.J. shall be at 25% of her total gross
28            recovery, in the amount of $17,875.00, pursuant to the contingency fee agreement in this case.


     Amended Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                   2
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1                   b.      Proportionate with Minor Plaintiff S.S.J.’s share of the $550,000.00 recovery,
 2          Minor Plaintiff shall bear 13% of the total $13,280.17 in litigation costs incurred by her
 3          counsel in this action: $1,726.42.
 4                   c.      Minor Plaintiff S.S.J.’s net settlement is in the amount of $51,898.58.
 5                   d.      Of Minor Plaintiff S.S.J.’s net settlement, $10,000.00 shall be place in an
 6          FDIC insured court-blocked account, with distributions made by Court order, and as follows:
 7          on each of Minor Plaintiff S.S.J.’s birthdays until she reaches age 17 (June 2, 2027), Minor
 8          Plaintiff shall receive disbursement from the court-blocked account in the amount of $500.
 9          All funds remaining in this FDIC insured court-blocked account, if any, shall be made
10          available to Minor Plaintiff on her 18th birthday in 2028.
11           8.      The structured settlement will be executed as follows:
12           9.      Defendant(s) shall arrange for the purchase of a tax-free structured settlement

13   annuity policy from United of Omaha Life Insurance Company, through Horacio Lleverino of
     Settlement Planners, Inc. in the sum of $41,898.58 (includes $100 assignment fee for each child).
14
             10.      Defendant(s) shall execute a Settlement Agreement and Release and execute a
15
     “Qualified Assignment” of its obligation to make periodic payments pursuant thereto in compliance
16
     with IRC Section 104(a)(2) and Section 130(c) of the Internal Revenue Code of 1986, as amended.
17
     Said assignment shall be made to Mutual of Omaha Structured Settlement Company
18
     (“MOSSCO”) (“Assignee”).            Assignee shall purchase a structured settlement annuity for
19   $41,898.58 through United of Omaha Life Insurance Company which is rated A+ (Superior)
20   Financial Size XV through A.M. Best. Said annuity shall provide the following guaranteed Periodic
21   Payments:
22                a. The following periodic payments will be made by United of Omaha Life Insurance

23                   Company, payable to S.S.J.

24                b. Guaranteed lump sum payment of $25,000.00 payable at age 25 (in 2035);

25                c. Guaranteed lump sum payment of $50,040.61 payable at age 30 (in 2040).

26          11.      This petition was prepared by the Law Offices of John L. Burris, the lead counsel

27   representing plaintiff in this action. Benjamin Nisenbaum, Esq. and James Cook, Esq. of the Law

28   Offices of John L. Burris also represents plaintiff and is in agreement with the terms of this Petition.
     John L. Burris, Esq., Benjamin Nisenbaum, Esq., James Cook, Esq. hereby represent to the Court that

     Amended Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                   3
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1   they became involved in this case at the request of plaintiffs, and have not received, and do not
 2   expect to receive any compensation for their services in connection with this action from any person
 3   other than the parties whom they represent in this action.
 4          12.        Petitioner and her counsel have made a careful and diligent inquiry and investigation
 5   to ascertain the facts relating to the subject incidents, the responsibility therefore, and the nature and
 6   extent of injury to the Minor Plaintiff, and fully understand that if the compromise herein proposed is
 7   approved by the Court and is consummated, said Minor Plaintiff will be forever barred and prevented
 8   from seeking any further recovery of compensation as against all Defendants in this action, even if
 9   said minor’s losses and injuries might in the future prove to be more serious than they are now
10   thought to be.
11           13.      Petitioner recommends this compromise settlement to the Court as being fair,
12   reasonable, and in the best interests of said Minor Plaintiff.
13
14                    I declare under penalty of perjury that the foregoing is true and correct.
15
16   Dated: July 29, 2019                                    /s/ Benjamin Nisenbaum
                                                             Ben Nisenbaum
17
                                                             Attorney for Plaintiffs
18
19
20
21
22
23
24
25
26
27
28


     Amended Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                     4
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1   JOHN L. BURRIS, ESQ., SBN 69888
     BEN NISENBAUM, ESQ., SBN 222173
 2   JAMES COOK, ESQ., SBN 300212
 3   LAW OFFICES OF JOHN L. BURRIS
     Airport Corporate Center
 4   7677 Oakport Street, Suite 1120 Oakland, CA 94621
     Telephone: (510) 839-5200
 5   Facsimile: (510) 839-3882
 6   Email: John.Burris@johnburrislaw.com
     Email: Ben.Nisenbaum@johnburrislaw.com
 7   Email: James.Cook@johnburrislaw.com
 8
     Attorneys for Plaintiffs
 9
10
                                      UNITED STATES DISTRICT COURT
11
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
12
13
     SHAWNA BROWN, individually and as                      Case No. 2-13-CV-01007-KJM-KJN
14   successor-in-interest for Decedent LUTHER
     BROWN; A.B., a minor, by and through her               ORDER APPROVING MINOR S.S.J.’s
15                                                          AMENDED COMPROMISE
     guardian ad litem, SHAWNA BROWN; D.P., a
16   minor, by and through her guardian ad litem,
     RITA ALMENDAREZ; A.B., a minor, by and                 Hon. Kendall J. Newman
17   through her guardian ad litem, RITA                    United States Magistrate Judge
     ALMENDAREZ; D.P., a minor, by and through
18   his guardian ad litem, RITA ALMENDAREZ;
19   S.S.J., a minor, by and through her guardian ad
     litem, GAYLE JOHNSON; and QUEEN E.
20   BROWN, individually.
21                              Plaintiffs,
22          v.

23   CITY OF STOCKTON, a municipal corporation;
     WESLEY GRINDER, individually; RYAN
24
     TAIRIOL individually; LOREEN GAMBOA,
25   individually; ‘FNU’ SCOTT, individually; and
     DOES 1-50, inclusive, individually,
26
27            Defendants.
28


     Amended Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise   5
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1                                                    ORDER
 2           The Court hereby approves the Amended Petition to Compromise Minor S.S.J.., and orders as
 3   follows:
 4
                 1. Payment of Fees and Expenses on Behalf of Minor, S.S.J.
 5
 6           Attorney’s fees payable to the Law Offices of John L. Burris: $17,875.00

 7               2. Balance
 8
             From the net recovery $41,898.58 will be placed in a structured settlement account. (See
 9
     attached as Exhibit A). The remaining $10,000.00 shall be place in an FDIC insured court-blocked
10
     account, with distributions made by Court order, and as follows: on each of Minor Plaintiff S.S.J.’s
11
     birthdays until she reaches age 17 (in 2027), Minor Plaintiff shall receive disbursement from the
12
     court-blocked account in the amount of $500. All funds remaining in this FDIC insured court-blocked
13
     account, if any, shall be made available to Minor Plaintiff on her 18th birthday.
14
                 3. Structured Settlement
15
             Payment by Defendant(s) in the sum of $41,898.58 (includes $100 assignment fee for each
16   child) to Mutual of Omaha Structured Settlement Company (“MOSSCO”) to provide for the tax-
17   free structured settlement set forth below (“Periodic Payments”) and attached as Exhibit A.
18           The sum of $41,898.58 is to be used by Defendant(s) to arrange for the purchase of a tax-free

19   structured settlement annuity policy from United of Omaha Life Insurance Company, through Horacio

20   Lleverino of Settlement Planners, Inc.

21           Defendant(s) shall execute a Settlement Agreement and Release and execute a “Qualified

22   Assignment” of its obligation to make periodic payments pursuant thereto in compliance with IRC Section

23   104(a)(2) and Section 130(c) of the Internal Revenue Code of 1986, as amended. Said assignment shall be

24   made to Mutual of Omaha Structured Settlement Company (“MOSSCO”) (“Assignee”). Upon doing so,

25   Defendant(s) will no longer be obligated to make the future periodic payments and the Assignee will be the

26   Plaintiff’s sole obligor with respect to the future periodic payments, and Defendant(s) will have no further

27   obligations whatsoever to the Plaintiff. The Assignee shall purchase a structured settlement annuity for

28


     Amended Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                  6
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
 1   $41,898.58 through United of Omaha Life Insurance Company which is rated A+ (Superior) Financial

 2   Size XV through A.M. Best.

 3           No part of said $41,898.58 may be paid to the Petitioner, this Court having determined that a
 4   tax-free structured settlement is in the best interest of the minor. Petitioner is authorized to settle this

 5   claim on behalf of her daughter and receive and negotiate funds on behalf of the minor. No bond
     shall be required of Petitioner. Receipt for purchase of annuity is to be filed with the Court within
 6
     60 days.
 7
                                                    Periodic Payments
 8
             The following periodic payments will be made by United of Omaha Life Insurance
 9
     Company, payable to:
10
                                                         S.S.J.
11
     Guaranteed lump sum payment of $25,000.00 payable at age 25 (in 2035);
12   Guaranteed lump sum payment of $50,040.61 payable at age 30 (in 2040).
13
14   Authorization to Execute Settlement Documents:

15           On receipt of the full amount of the settlement sum here approved, Petitioner is authorized and

16   directed to execute and deliver to Defendant(s) a complete Settlement Agreement and Release (which shall

17   provide for a “Qualified Assignment” in compliance with Section 130(c) of the Internal Revenue Code of

18   1986, as amended) and discharge of any and all claims of A.B. arising from the facts set forth in the Petition,

19   and a properly executed dismissal with prejudice.

20
21           IT IS SO ORDERED.

22   Dated: July 30, 2019
23
24
25
26
27   brow.1007

28


     Amended Petition and Order Appointing Guardian Ad Litem and Approving Minor’s Compromise                     7
     Brown, et al. v. City of Stockton, et al., Case No.: 2-13-CV-01007-KJM-KJN
